                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


DR. JOSEPH CICCIO, et al.,                 )
                                           )   Civil Action No.: 3:19-cv-00845
        Plaintiffs,                        )
                                           )   Judge Aleta A. Trauger
v.                                         )
                                           )
SMILEDIRECTCLUB, LLC, et al.,              )
                                           )   JURY DEMAND
        Defendants.                        )


              DEFENDANT SMILEDIRECTCLUB, LLC’S
                    REPLY IN SUPPORT OF ITS
MOTION TO COMPEL ARBITRATION AND TO DISMISS NIGOHOSIAN’S CLAIMS




     Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 1 of 7 PageID #: 1019
                                        INTRODUCTION

       Plaintiff Dena Nigohosian does not dispute that she agreed to the terms of the binding ADR

Provision in her contract with SmileDirect, and she admits that it is valid and enforceable. (Opp.

at 1.) Instead, she makes the rather peculiar and convoluted argument that, because the consumer-

friendly clause allows her to choose whether to pursue her dispute through either binding AAA

arbitration or small claims court, whichever is preferable and most convenient for her, the clause

actually means that she has no obligation to do either and opens the floodgate to federal court. This

argument, which flies in the face of the Federal Arbitration Act and recent pronouncements of the

U.S. Supreme Court giving substantial deference to alternative dispute resolution provisions, is

without support in the law. Indeed, not a single case cited by Plaintiff Nigohosian stands for this

absurd proposition, which would punish businesses for making cost-effective, convenient

alternatives available to consumers to resolve disputes.

       In short, the argument advanced by Plaintiff disregards the contract’s context, contravenes

the parties’ intent, flouts both the Federal Arbitration Act and Supreme Court precedent, ignores

the case law cited in SmileDirect’s opening brief, and produces nonsensical results. Federal courts

routinely enforce binding arbitration clauses as well as small-claims court dispute resolution

clauses, and to suggest as Plaintiff does now that giving the consumer the option to choose one

effectively nullifies both defies the law and common sense.

       The Court should dismiss Nigohosian’s claims so that she can pursue them either in

arbitration or in state small-claims court, but nowhere else.

                                          ARGUMENT

       The ADR Provision in Ms. Nigohosian’s contract provides, in part: “AGREEMENT TO

ARBITRATE – I hereby agree that any dispute regarding the products and services offered [by]

SmileDirectClub . . . will be determined by submission to arbitration and not [by] lawsuit filed in



   Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 2 of 7 PageID #: 1020
any court, except claims within the jurisdiction of Small Claims Court.” (Doc. 28, Skinner Dec.

¶ 8.) The parties agree that Nigohosian’s claims arise from SmileDirect’s products and services

and are “claims within the jurisdiction of Small Claims Court.” (Opp. at 3.)

A.      Nigohosian’s Reading Ignores the Parties’ Intent and Produces Absurd Results.

        The ADR Provision is incompatible with federal jurisdiction. When interpreting a contract,

“the role of the court is to ascertain and give effect to the intent of the parties.” Regions Ins., Inc.

v. Hanback, No. 3:16-CV-897, 2017 WL 4176337, at *3 (M.D. Tenn. Sept. 20, 2017) (Trauger,

J.) (citing Spirit Broadband, LLC v. Armes, 2017 WL 384248 at *6 (Tenn. Ct. App. Jan. 27, 2017).

“The interpretation should be one that gives reasonable meaning to all the provisions of the

agreement, without rendering portions of it neutralized or without effect.” Id.

        Nigohosian misreads the ADR Provision’s text. The provision requires that any dispute

“will be determined by submission to arbitration and not [by] lawsuit filed in any court, except

claims within the jurisdiction of Small Claims Court.” (Skinner Dec. ¶ 8.) Nigohosian argues that

she “is free to pursue her claims . . . in any court” because the small-claims exception “does not

specify small claims court as the exclusive forum for such a claim.” (Opp. at 2.)

        That reading is creative, but incorrect. The exception clause—“except claims within the

jurisdiction of Small Claims Court”—modifies the phrase “filed in any court.” In other words, the

exception clause limits where non-arbitrated claims may be resolved. Nigohosian, however, reads

the exception clause to modify “submission to arbitration,” creating a broad exception to the

obligation to arbitrate. Problems with Nigohosian’s reading abound. First, she has the exception

clause modifying a remote phrase, rather than an adjacent one. Second, her reading effectively

erases “and not by lawsuit filed in any court” from the ADR Provision. After all, Nigohosian argues

that any claim subject to small-claims-court jurisdiction is exempt from the ADR obligation.

        Third, Nigohosian’s reading produces absurdities. Courts have long held that contract



     Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 3 of 7 PageID #: 1021
interpretation should not produce absurd results. See, e.g., Samaan v. Gen. Dynamics Land Sys.,

Inc., 835 F.3d 593, 601 (6th Cir. 2016); Maverick Grp. Marketing, Inc. v. Worx Envtl. Prods. Ltd.,

No. 2:13-cv-02268-STA-tmp, 2015 WL 8335153, *6 (W.D. Tenn. Dec. 8, 2015). Flouting that

principle, Nigohosian reads the ADR provision to open the door to a class action in federal court,

upending both common sense and the parties’ intent. SmileDirect never contemplated—much less

intended—that the ADR Provision would offer a gateway for plaintiffs to file federal class actions.

That is exactly the result that companies like SmileDirect use ADR clauses to avoid. The only

logical interpretation of the ADR Provision is that Nigohosian could choose to arbitrate her claims,

or she could take them to small-claims court, but nowhere else.

        Tellingly (but not surprisingly), Nigohosian fails to cite even a single case holding that a

small-claims exception to an arbitration agreement allowed the plaintiff to file suit in the court of

their choice. Instead, courts have rejected nearly identical attempts to choose a new forum not

mentioned in an arbitration provision. E.g., Adams v. AT&T Mobility, LLC, 816 F. Supp. 2d 1077,

1086 (W.D. Wash. 2011). In Adams, the arbitration provision read: “The Federal Arbitration Act

applies to this agreement, except for qualifying small claims court cases.” Id. The plaintiff sued in

federal court arguing, like Nigohosian here, that because the claim could have been brought in

small claims, it could be brought anywhere. The Adams court rejected that argument, concluding

that “Verizon did not agree to permit a customer to bring a claim in whatever court the customer

prefers as long as the claim could be the subject of a small claims suit.” Id. The same is true here.

B.      The FAA and Supreme Court Precedent Weigh Heavily Against Litigation.

        Even if the contract-interpretation were a close call (and it is not), SmileDirect’s Motion

demonstrates that the FAA’s strong presumption in favor of arbitration requires the Court to

resolve any doubt about ADR in favor of ADR. (Doc. 27 (“Mot.”) at 4–5, 13–14.)

        Nigohosian argues that this strong presumption “is inapplicable because the question



     Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 4 of 7 PageID #: 1022
before the Court is not whether Nigohosian’s claims must be arbitrated but where they can be

litigated.” (Opp. at 4–5; see also id. at 11.) But that view neglects the broader point: The FAA and

courts favor arbitration not because of some abstract issue concerning arbitrability, but because it

is cheaper, faster, and easier than litigation.

        Phrased differently, the presumption in favor of arbitration is really a presumption against

litigation. See Stout v. JD Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (“The FAA was designed to

override judicial reluctance to enforce arbitration agreements, to relieve court congestion, and to

provide parties with a speedier and less costly alternative to litigation.”). Congress wished to

promote arbitration as a cheaper and less-adversarial alternative to litigation. H.R. Rep. No. 96,

68th Cong., 1st Sess., 2 (1924) (“It is practically appropriate that the action should be taken at this

time when there is so much agitation against the costliness and delays of litigation.” (emphasis

added)). The Supreme Court has recognized as much. E.g., AT&T Mobility LLC v. Concepcion,

563 U.S. 333, 345 (2011).

        The presumption thus applies equally to small-claims court, as that forum (like AAA

arbitration) provides a convenient, affordable, and less-adversarial alternative to litigation. E.g.,

Cicle v. Chase Bank USA, 583 F.3d 549, 555 (8th Cir. 2009) (“small claims court . . . would afford

[the plaintiff] a relatively inexpensive, quick, and easy adjudication”). Accordingly, the ADR

Provision benefits from the FAA’s strong pro-ADR presumption, and that presumption defeats

any contrary canons of construction. (Mot. at 12.)

C.      SmileDirect Should Not be Punished for Offering a Consumer-Friendly ADR
        Provision.

        Courts are sensitive to the possibility a heavy-handed arbitration clause may create an

obstacle for the consumer to pursue her dispute. See, e.g., Morrison v. Circuit City Stores, Inc.,

317 F.3d 646, 657–65 (6th Cir. 2003) (finding a requirement to split the costs of arbitration too




     Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 5 of 7 PageID #: 1023
burdensome on individuals to be enforceable). SmileDirect thus drafted the ADR Provision to be

particularly consumer-friendly, giving Nigohosian the option of two forums: AAA arbitration or

small-claims court.1 Thus, a consumer with a dispute can avoid arbitration fees and inconvenient

locales by electing to proceed in small-claims court.

       In striving to provide its customers with a low-cost and convenient avenue for pursuing

disputes, SmileDirect has not opened the door to massive, nationwide class-action lawsuits in

federal court. To hold otherwise would not only punish SmileDirect for offering a consumer-

friendly alternative; it would also encourage companies to draft strict arbitration clauses that make

it difficult for consumers to pursue small disputes. This is contrary to federal policy.

                                          CONCLUSION

       If for cost or convenience reasons, Nigohosian elects not to proceed in arbitration, then she

may only raise her claims in small-claims court. Accordingly, the Court should enter an order

compelling Nigohosian to either arbitrate or pursue in small-claims court all of her claims. If

Nigohosian elects to proceed in small-claims court, then the Court should dismiss her claims with

prejudice. If she elects to arbitrate, then the Court should (a) stay proceedings until the arbitrator

concludes that the dispute is arbitrable, and then (b) dismiss Nigohosian’s claims with prejudice.




1
  Courts, including this one, routinely enforce arbitration clauses that provide consumers the option
to proceed in small-claims court. E.g., Reeners v. Verizon Commc’ns, Inc., No. 3-11-0573, 2011
WL 2791262 (M.D. Tenn. July 14, 2011) (compelling arbitration under agreement giving
consumer the option to arbitrate or sue in small-claims court).



    Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 6 of 7 PageID #: 1024
                                                  Respectfully submitted,

                                                  /s/ John R. Jacobson
                                                  John R. Jacobson (BPR 14365)
                                                  Elizabeth O. Gonser (BPR 26329)
                                                  Riley Warnock & Jacobson, PLC
                                                  1906 West End Avenue
                                                  Nashville, TN 37203
                                                  T: (615) 320-3700
                                                  F: (615) 320-3737
                                                  jjacobson@rwjplc.com
                                                  egonser@rwjplc.com

                                                  Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via the
Court’s ECF Filing System this the 27th day of November, 2019.

    Edward M. Yarbrough                            Richard Stone
    W. Justin Adams                                Blackner, Stone & Assocs.
    Bone McAllester Norton PLLC                    123 Australian Avenue
    511 Union Street, Suite 1600                   Palm Beach, FL 33480
    Nashville, TN 37219                            rstoneesq@aol.com
    eyarbrough@bonelaw.com
    wadams@bonelaw.com

    Robert K. Spotswood
    Michael T. Sansbury
    Joshua K. Payne
    Spotswood Sansom & Sansbury LLC
    Financial Center
    505 20th Street North, Suite 700
    Birmingham, AL 35203
    rks@spotswoodllc.com
    msansbury@spotswoodllc.com
    jpayne@spotswoodllc.com


                                                    /s/ John R. Jacobson




   Case 3:19-cv-00845 Document 57 Filed 11/27/19 Page 7 of 7 PageID #: 1025
